FILED
                            NOT FOR PUBLICATION
                                                                            OCT 25 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WALID MAJDUB,                                    No. 15-71437

              Petitioner,                        Agency No. A078-072-869

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 16, 2017**
                              San Francisco, California


Before: HAWKINS and W. FLETCHER, Circuit Judges, and KRONSTADT,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable John A. Kronstadt, United States District Judge for the
Central District of California, sitting by designation.
       Walid Majdub, a citizen of Israel, petitions for review of an order of the

Board of Immigration Appeals (BIA) affirming the Immigration Judge’s denial of

his application for asylum and withholding of removal. We have jurisdiction under

8 U.S.C. § 1252 and we deny the petition.

       The BIA found that Majdub’s asylum claim was untimely. Substantial

evidence supports the BIA’s conclusion. Majdub arrived in the United States in

September 1993, but did not file his asylum application until May 2002. While the

one-year filing deadline may be excused if the applicant files within a reasonable

period after changed circumstances materially affect his eligibility for asylum, the

record supports the BIA’s finding that this exception does not apply. 8 U.S.C

§ 1158(a)(2)(B), (D); 8 C.F.R. § 208.4(a)(4)(i)–(ii).

       Substantial evidence also supports the IJ’s adverse credibility determination.

The IJ established a legitimate, articulable basis to question Majdub’s credibility

and offered specific, cogent reasons for her disbelief. Shah v. INS, 220 F.3d 1062,

1067 (9th Cir. 2000). Majdub gave inconsistent testimony regarding the date of the

first Intifada, his affiliations with political organizations, and the extent of his

participation in political activities in both Israel and in the United States. Because

Majdub’s withholding application is premised on his claim to fear political

persecution if he is returned to Israel, these inconsistencies are not minor but “go to

                                             2
the heart” of his application. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

Majdub argues that any discrepancies are the result of incorrect translations, but

this explanation is implausible given the breadth of the conflicting testimony

identified by the IJ. In the absence of credible testimony, Majdub failed to

demonstrate eligibility for withholding of removal.

      Moreover, substantial evidence supports the BIA’s alternative conclusion

that Majdub’s testimony, even if credited, would not establish eligibility for

withholding. Majdub testified to prejudicial treatment and harassment, but the

conduct he describes does not rise to the level of persecution. Prasad v. INS, 47

F.3d 336, 339–40 (9th Cir. 1995)

PETITION FOR REVIEW DENIED.




                                           3